  Case: 0:20-cv-00123-JMH Doc #: 4 Filed: 10/23/20 Page: 1 of 4 - Page ID#: 23



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at ASHLAND

SAMMIE WILLIAMS,                        )
                                        )
      Petitioner,                       )               Civil No.
                                        )            0:20-cv-123-JMH
V.                                      )
                                        )           MEMORANDUM OPINION
ALLEN BEARD,                            )                AND ORDER
                                        )
      Respondent.                       )

                        ****     ****        ****    ****

     Sammie Williams is an inmate at the Federal Correctional

Institution in Ashland, Kentucky. Proceeding without counsel,

Williams has filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. [DE 1]. The matter is now before the Court on

initial screening. See 28 U.S.C. § 2243; Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). For the

reasons that follow, Williams’s petition will be DENIED.

                                        I.

     A § 2241 petition should be denied upon a district court’s

initial screening “if it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief.”

Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts (applicable to § 2241 petitions pursuant to Rule

1(b)). The Court evaluates Williams’s petition under a more lenient

standard because he is proceeding without an attorney, and the

Court, at this stage of the proceedings, accepts his factual
  Case: 0:20-cv-00123-JMH Doc #: 4 Filed: 10/23/20 Page: 2 of 4 - Page ID#: 24



allegations as true and construes all legal claims in his favor.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555-56 (2007).

                                      II.

     Despite the leniency afforded pro se pleadings, Williams’s

petition must be denied. Williams’s petition attempts to state a

claim of actual innocence. But in making this claim, the petition

fails to set forth sufficient argumentation or supporting case law

to warrant § 2241 habeas relief.

     Although a federal prisoner may challenge the legality of his

conviction and sentence on direct appeal and through a timely §

2255 motion, he generally may not do so in a § 2241 petition. See

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001)

(explaining the distinction between § 2255 and § 2241 relief).

Instead, a § 2241 petition is typically used to challenge actions

taken by prison officials that affect the way the prisoner’s

sentence is being carried out, such as computing sentence credits

or determining parole eligibility. See Terrell v. United States,

564 F.3d 442, 447 (6th Cir. 2009).

     To   be   sure,   there    is   an       exception   under   which   federal

prisoners have been permitted to challenge the validity of their

convictions in a § 2241 proceeding. However, the Sixth Circuit

Court of Appeals has explained that an inmate may only proceed via

this exception in limited circumstances. For the exception to

                                          2
  Case: 0:20-cv-00123-JMH Doc #: 4 Filed: 10/23/20 Page: 3 of 4 - Page ID#: 25



apply, the petitioner must allege his own actual innocence by

demonstrating that:

     (1) The existence of a new interpretation of statutory
     law, (2) which was issued after the petitioner had a
     meaningful time to incorporate the new interpretation
     into his direct appeals or subsequent motions, (3) is
     retroactive, and (4) applies to the merits of the
     petition to make it more likely than not that no
     reasonable juror would have convicted him.

Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

     Williams has not made such a showing in this case. In his

petition, Williams claims that “subsequent to [his] Direct Appeal,

the substantive law changed such that the conduct of which the

petitioner was convicted was deemed not to be criminal.” [DE 1 at

5]. However, Williams wholly fails to articulate that alleged

change in the law. Williams cites to no case law setting forth a

new, retroactive interpretation of statutory law that applies to

his case. Instead, he summarily suggests he should not have been

classified as Career Offender under the United States Sentencing

Guidelines and claims his lawyer provided ineffective assistance

of counsel. [DE at 7]. And in his supporting memorandum, he cites

no applicable case law when complaining of the methods used by the

state of New York to document his predicate offenses. [Id. at 10].

     Overall, the vague and conclusory assertions provided in

Williams’s petition leave the Court without a clear understanding

of how or why Williams believes he is entitled to relief. As a

result, the petition falls short of that required for a successful

                                       3
  Case: 0:20-cv-00123-JMH Doc #: 4 Filed: 10/23/20 Page: 4 of 4 - Page ID#: 26



§ 2241 assertion of actual innocence, and the Court must deny

Williams’s request for relief.

                                     III.

     For these reasons, the Court hereby ORDERS as follows:

     (1)   Willilams’s      petition    for   a   writ    of   habeas    corpus

pursuant to 28 U.S.C. § 2241 [DE 1] is DENIED;

     (2)   This case is CLOSED and STRICKEN from the Court’s active

docket; and

     (3)   Judgment will be entered contemporaneously herewith.

     This the 23rd day of October, 2020.




                                       4
